Citation Nr: 0720659	
Decision Date: 07/11/07    Archive Date: 07/25/07	

DOCKET NO.  05-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for depression secondary to 
service-connected dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Houston, Texas, that denied entitlement to service 
connection for a major depressive disorder.  

At the hearing on appeal, the veteran raised the issue of 
entitlement to a total rating based on individual 
unemployability.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence that is 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  There is no competent evidence showing that the veteran's 
current depressive disorder was caused by or aggravated by 
his service-connected dermatitis.  


CONCLUSION OF LAW

Service connection for a depressive disorder secondary to 
service-connected dermatitis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006), to include 71 Fed. Reg. 
52,744-52,747 (September 7, 2006) (effective October 10, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (1).  A 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), those five elements are:  
(1) Veteran's status; (2) the existence of a disability; 
(3) a connection between the veteran's service and the 
disability (4) the degree of disability; and (5) the 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and evidence presented for the 
claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will help in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  

In this case, VA has satisfied the mandates of the VCAA.  

Initially, the Board notes that in a letter dated in November 
2004, the veteran was informed of what was required to 
establish service connection.  He was told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  This communication predated the rating decision in 
May 2005.  Additional communications include one in May 2006 
when he was informed of how VA determines the disability 
rating to be assigned and the effective date to be assigned, 
once service connection is granted.  

The veteran's service medical records and all identified post 
service treatment records have been obtained, and the veteran 
has been provided a VA examination with a medical opinion.  
In a statement dated in June 2006, the veteran indicated that 
he had no other information or evidence to give VA to 
substantiate his claim.  Further, he had the opportunity to 
provide testimony on the claim at a video conference hearing 
with the undersigned in February 2007.  A transcript of the 
hearing proceedings is of record and has been reviewed.  In 
view of the foregoing, the Board finds VA has satisfied its 
duty to assist and inform the veteran in the development of 
his claim.  

The Board refers to an amendment of 38 C.F.R. § 3.310, which 
became effective October 10, 2006, and provides for the award 
of secondary service connection based on aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52,744 and 52,747 (September 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).  Although the 
RO did not consider this amendment, the veteran will not be 
prejudiced by the Board's consideration of the amendment in 
the first instance because it is codification of 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 C.F.R. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury and not due to the natural 
progress of a nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52,744-52,747 (September 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52,744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of a 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  

In order to establish direct service connection for the 
claimed disorder, there must be competent evidence showing:  
(1) The existence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

As to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

Background and Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

The Board notes that as a lay person, the veteran does not 
qualify to opine on matters requiring medical knowledge, such 
as whether there is a causal relationship of any sort between 
his service-connected skin disorder and his major depressive 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App.183, 186 (1997) (A lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

The service medical records are without reference to 
complaints or findings indicative of the presence of a 
psychiatric disorder and it has not been otherwise contended.  
Service connection is in effect for a skin disorder.  A 
10 percent rating was in effect from December 24, 1972.  
However, following a decision review officer decision in May 
2005, the rating was increased to 60 percent disabling, 
effective May 27, 2003.  The disability has been classified 
for rating purposes as seborrheic dermatitis with 
neurodermatitis on the upper back, shoulders, and chest.  

A review of the medical evidence shows that the veteran has 
been diagnosed as having a depressive disorder.  Thus, the 
first two elements of a secondary service connection claim, 
those being current disability and service-connected 
disability, as noted in Wallin above, are satisfied.  

With regard to the third element, that being a nexus, the 
evidence includes the report of a VA mental disorders 
examination accorded the veteran in December 2004.  The 
claims file and the electronic medical records were reviewed.  
The veteran reported that when he got an itch while in 
service, this essentially "destroyed him."  He indicated that 
he always used to scratch when on jobs and did not bathe a 
lot because he had been told that when he wet the skin, 
scratching would get worse.  He also added that "everything" 
made him nervous.  A review of the records revealed that he 
contracted Bell's palsy around 1998 and had lost his job.  He 
had been unable to find work since then, even when the Bell's 
palsy cleared up.  Examination findings were recorded and an 
Axis I diagnosis of major disorder, with psychotic features, 
was made.  The Axis II diagnosis was deferred.  It was 
indicated that although the veteran "focuses on his 
dermatitis as causing job losses and his anxiety it appears 
that the psychological problems are secondary to a downward 
spiral following his Bell's Palsy in 1998.  Losing his job 
with the inability to find another job has slowly increased 
his anxiety.  This in turn has increased his skin sensitivity 
and his itching, as well as the belief that he should not get 
his skin wet.  However it is less likely as not that the 
depression/anxiety is a result of the service-connected 
seborrheic dermatitis.  The depression/anxiety is more likely 
to give rise to the itching behaviors than to be caused by 
them."  

The veteran was accorded with another psychiatric examination 
by VA in May 2006.  The claims file and the electronic 
medical records were reviewed.  The examiner reported that he 
was being asked to provide an opinion as to whether any 
increase in severity of the nonservice-connected major 
depressive disorder was aggravated by the veteran's service-
connected skin disability.  Reference was made to the 
aforementioned December 2004 examination.  Following 
examination, the veteran was again given an Axis I diagnosis 
of major depressive disorder.  It was described as currently 
being in partial remission.  The examiner stated that after 
review of the entire claims folder and the examination, 
"increase in severity of the major depression is not a result 
of, nor aggravated by the service-connected skin disability."  
The examiner added that "by his [the veteran] report there 
has not been an increase in severity of his nonservice-
connected condition of major depression.  In fact, his 
depression has improved though he continues to struggle with 
symptoms of his service-connected skin condition."  The 
aforementioned opinions weigh against the claim.  There is no 
medical opinion of evidence supporting the veteran's 
assertions.  As noted about, there is no showing in the 
evidence that the veteran himself has specialized education, 
training, or experience that would qualify him to provide an 
opinion as to whether his service-connected skin disorder has 
caused or aggravated his nonservice-connected depressive 
disorder.  Accordingly, his opinion that there is a causal 
relationship is not entitled to any probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a major 
depressive disorder secondary to a service-connected skin 
disorder. 
 

ORDER

Service connection for a major depressive disorder secondary 
to service-connected skin disability is denied.

                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


